Citation Nr: 1637913	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome and degenerative joint disease with left quadriceps atrophy, status post injury ("left knee disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Stephen J. Freeman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In January 2012, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In March 2016, the Board remanded the Veteran's claim so that he could be afforded a Board hearing, which was subsequently scheduled for August 23, 2016.  However, in correspondence submitted to VA in August 2016, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to a TDIU due to a service-connected left knee disability has been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Thus, that issue has been added to the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

The most recent VA examination addressing the severity of the Veteran's left knee disability was conducted in July 2012.  Evidence subsequently received, including a record documenting January 2016 treatment the Veteran received from his private orthopedist, suggests that the Veteran's left knee disability may have worsened since then.  As such, the Board finds that an additional VA examination is necessary prior to evaluation of the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, in the same January 2016 treatment record, the Veteran's orthopedist noted that an MRI study of the Veteran's knees was being ordered.  In March 2016 correspondence submitted to VA, the Veteran indicated that the MRI study had been completed.  As the records associated with that MRI study and with any follow-up appointments with the orthopedist are not currently associated with the claims file, they should be obtained on remand.  The Veteran should also be given the opportunity to identify any other relevant, outstanding treatment records.

As the Veteran's pending claim for an increased rating may affect the outcome of the claim of entitlement to a TDIU, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Furthermore, that issue has undergone no preliminary notice and/or evidentiary development to date, and such development should be accomplished on remand.  See 38 C.F.R. § 4.16 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him of the information and evidence needed to award a TDIU.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  With any needed assistance from the Veteran, obtain all outstanding medical records relating to treatment of his left knee disability, to include updated records from his private orthopedist and any other records associated with the MRI study the Veteran reported undergoing in early 2016.  Any negative responses should be in writing and should be associated with the claims file.

3.  Then, schedule the Veteran for a VA knee examination to determine the current level of severity of his service-connected left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since April 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also assess any subluxation or instability of the knee and comment on whether any subluxation or instability is considered slight, moderate or severe in nature.  A complete rationale or explanation should be provided for any opinion reached.

Finally, the examiner should comment on the degree to which the Veteran's left knee disability would impair his ability to be employed.

4.  After completing the requested actions, and any additional action deemed warranted, adjudicate the claim for a TDIU and readjudicate the claim for an increased evaluation for a left knee disability.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




